SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement þ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a-12 BIOCANCELL THERAPEUTICS INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A On December 6, 2011, BioCancell Therapeutics Inc. (the "Company") filed with the Securities and Exchange Commission a Definitive Proxy Statement (the "Proxy Statement") providing that a Special General Meeting of Stockholders of the Company will be held on January 11, 2012 (the “Meeting”). The agenda of the Meeting includes, among others, the approval of the renewal of the employment agreement of Professor Abraham Hochberg as of December 1, 2011 (the "Employment Agreement"). The Proxy Statement provided, under "Proposal 1 - Approval of Renewal of Employment Agreement of Professor Abraham Hochberg as of December 1, 2011", that the Company's audit committee and the board of directors considered the Employment Agreement and approved a further extension of that agreement until ended by the Company or by Professor Hochberg. On January 2, 2012, following a request by the Israel Securities Authority ("ISA"), the Company filed a report with the ISA and Tel Aviv Stock Exchange Ltd., providing that the term of the agreement will be three years from the date of the shareholders' approval of the renewal of the Employment Agreement (the "Term"). The agreement can be terminated prior to the end of the Term, by the Company or by Professor Hochberg. There are no additional changes relating to the proposals on the agenda of the Meeting, or in the information described in the Proxy Statement. The Meeting will be held at the time and place as provided in the Proxy Statement.
